Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  The instant application (i.e., 17/324,854) filed on 05/19/2021, which is a reissue of application 15/473,506 (U.S. Patent No. 10,958,688 B2, published 03/23/2021).  

Replacement drawing sheets for Figures 1-7 were filed concurrently with the application on 05/19/2021.  As discussed in more detail below, the replacement drawing sheets are unacceptable.

Original claims 1-17 are currently pending in the instant application.  Claims 1, 7, and 14 are independent claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,958,688 B2 is or 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Drawings
The replacement drawing sheets are objected to because they are not in compliance with 37 CFR 1.173(b)(3).  37 CFR 1.173(b)(3) at least states, “One or more patent drawings shall be amended in the following manner…Amended figures must be identified as ‘Amended,’…All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.”
Additionally, the Examiner notes that MPEP 1413 sets forth the manner of making amendments to the drawings in a reissue application.  MPEP 1413 at least states, “Each figure that is amended must be identified by placing the word ‘Amended’ at the bottom of that figure.”
In light of the above, the Examiner notes that the replacement drawing sheets are not in the proper format.  In the instant case, none of the Figures (i.e., Figures 1-7) are indicated as amended by placing the word “Amended” at the bottom of that figure.

Appropriate correction is required for the approval of the replacement drawing sheets.

Regarding the replacement drawing sheet for Figure 3, it is unclear to the Examiner why the total value for “User” is shown as “(5)” when there appears to be only three users described (i.e., users 302, 304, and 306).  The Examiner believes that the total value for “User” should be shown as “(3)” and that the overall total value should be shown as “(18)” (i.e., there are only 18 ovals in Figure 3) instead of “(20).”  
Appropriate correction and/or further clarification is required with regard to the replacement drawing sheet for Figure 3.

Claim Objections
Claims 1-17 are objected to because of the following informalities:
With regard to independent claim 1, the claim recites the words “fuse node” and “fuse nodes” in lines 11 and 13, respectively.  Throughout the rest of the claim the proper recitations of said words are “fuse-node” and “fuse-nodes.”  The use of a confusing variety of terms for the same thing should not be permitted.  Therefore, “fuse node” and “fuse nodes” in lines 11 and 13 should be amended to state, “fuse-node” and “fuse-nodes.”  Similar to the above, independent claim 1 twice recites “privacy setting” while also reciting “privacy-setting.”  There should be consistency in the claim terminology.

With regard to dependent claim 3, the limitation “source” in line 3 of the claim should be amended to more properly state, “sources” (as similarly recited in dependent claims 10 and 17).
With regard to dependent claim 6, the limitation “dynamically updating of” in lines 1-2 of the claim should be amended to more properly state, “dynamically updates [updating of]” (as similarly recited in dependent 5).
With regard to independent claim 7, the claim recites the word “fuse node” in line 24.  Throughout the rest of the claim the proper recitation of said word is “fuse-node.”  The use of a confusing variety of terms for the same thing should not be permitted.  Therefore, “fuse node” in line 24 should be amended to state, “fuse-node.”  Similar to the above, independent claim 7 recites “privacy setting” while also reciting “privacy-setting.”  Independent claim 7 also twice recites “access request” while also reciting “access-request.”  There should be consistency in the claim terminology.  Regarding line 9 of independent claim 7, the Examiner believes that the “wherein access request” limitation should be amended to more properly state, “wherein the access request.”  Similarly, regarding line 19 of independent claim 7, the Examiner believes that the “comprise” limitation should be amended to more properly state, “comprises.”
Dependent claims 8-13 are at least objected to based on their dependency from independent claim 7. 
With regard to independent claim 14, the claim recites the words “fuse nodes” and “fuse node” in lines 20 and 22, respectively.  Throughout the rest of the claim the proper recitations of said words are “fuse-nodes” and “fuse-node.”  The use of a confusing variety of terms for the same thing should not be permitted.  Therefore, “fuse nodes” and “fuse node” in lines 20 and 22 the access request.”  
Dependent claims 15-17 are at least objected to based on their dependency from independent claim 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 7-13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 each recite the limitation “wherein each data structure.”  There is insufficient antecedent basis for this limitation in the claims.  Similar to dependent claim 8, the Examiner believes said limitation should more properly read, “wherein each fuse-node [data structure].”  Dependent claim 17 is rejected at least based on its dependency from dependent claim 15.

Claim 7 recites the limitation “the plurality of nodes is” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes said limitation should more properly read, “the plurality of fuse-nodes are [is].”  Dependent claims 8-13 are rejected at least based on their dependency from independent claim 7.  
Claim 11 recites the limitation “the ranking of the collected data.”  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that dependent claim 9, which dependent claim 11 does not depend from, recites the limitation of “ranking the collected data.”

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the objections set forth in this Office Action.  Additionally, claims 2, 3, 7-13, 15, and 17 would also need to be rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
As allowable subject matter has been indicated above, Applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/	
Primary Examiner, Art Unit 3992

Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992